Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00463-CV

                           JBS CARRIERS, INC. and James Lundry,
                                      Appellants

                                                 v.

Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually and as
                Representatives of the Estate of Mary L. Turner, Deceased,
                                        Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-13011
                        Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s rendering of judgment
in favor of Appellees is AFFIRMED. However, because the trial court’s judgment incorrectly
calculated the amount to be awarded Appellees, the judgment of the trial court is REVERSED IN
PART and this cause is REMANDED to the trial court with instructions that the trial court sign an
amended judgment in conformity with this opinion. Costs of appeal are taxed against Appellants
JBS Carriers, Inc. and James Lundry.

       SIGNED January 11, 2017.


                                                  _____________________________
                                                  Karen Angelini, Justice